The petitioner, James Baker, represents that he desires to apply to the Supreme Court of the United States for a writ of certiorari for the purpose of reviewing the opinion and judgment of this Court denying an order permitting or allowing him to apply to the Circuit Court of Duval County, Florida, for a writ of error coram nobis, and this Court having duly considered the merits of the several contentions made has reached the conclusion that the matters presented and asserted have each been determined contrary to the views of counsel for the petitioner, and that the law and justice of the cause require that the application for an order staying the execution and judgment previously entered in this cause should be and the same is hereby denied.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, THOMAS and ADAMS, JJ., concur. *Page 458